Exhibit 10(b)(2)

EXECUTION COPY

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED NOTE AGREEMENT

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED NOTE AGREEMENT dated as of
June 3, 2013 (this “Amendment”), among NEWSTAR FINANCIAL, INC. (the “Company”),
THE HOLDERS PARTY HERETO (the “Holders”) and FORTRESS CREDIT CORP., as
administrative agent for the Holders under the Note Agreement described below
(in such capacity, together with its successors and assigns, the “Administrative
Agent”).

WHEREAS, the Company has entered into a Second Amended and Restated Note
Agreement dated as of May 13, 2013 with the Holders and the Administrative Agent
(as it may be amended, modified, extended, supplemented or restated from time to
time, the “Note Agreement”), pursuant to which Note Agreement the Holders
agreed, subject to the terms and conditions set forth therein, to make term
loans to the Company;

WHEREAS, the Company has requested that the Administrative Agent and the Holders
amend the Note Agreement as provided in this Amendment, and the Administrative
Agent and the Holders have agreed to do the foregoing, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Company, the Holders party hereto and the
Administrative Agent hereby agree as follows:

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Note Agreement.

2. Amendments to Note Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 5 below and in reliance on the representations
and warranties set forth in Section 3, the Note Agreement is hereby amended as
follows:

(a) Amendment to Section 1.01 of the Note Agreement. Section 1.01 of the Note
Agreement is hereby amended by deleting the definitions of “Applicable Margin”,
“Scheduled Delayed Draw Term B Maturity Date” and “Scheduled Delayed Draw Term
B-1 Maturity Date” in their entirety and by substituting the following therefor:

“‘Applicable Margin’ means (a) with respect to the Initial Term Loans, 4.50%,
(b) with respect to the Delayed Draw Term A Loans, 4.50%, (c) with respect to
the Delayed Draw Term B Loans, 3.375%, (d) with respect to the Delayed Draw Term
A-1 Loans, 4.50% and (e) with respect to the Delayed Draw Term B-1 Loans,
3.375%.”

“‘Scheduled Delayed Draw Term B Maturity Date’ means June 3, 2016.”

“‘Scheduled Delayed Draw Term B-1 Maturity Date’ means June 3, 2016.”

(b) Amendment to Section 7.05 of the Note Agreement. Section 7.05 of the Note
Agreement is hereby amended by deleting clause (b) of such Section 7.05 in its
entirety and substituting the following therefor:

“(b) the aggregate amount of such Restricted Payments made in Cash during the
term of this Agreement does not exceed the sum of (i) $37,500,000 plus
(ii) Cumulative Retained Excess Cash Flow.”



--------------------------------------------------------------------------------

3. Default; Representations and Warranties, Etc. The Company hereby represents,
warrants, confirms and covenants that (a) the execution, delivery and
performance by the Company of this Amendment and the consummation of the
transactions contemplated hereby (i) have been duly authorized by all necessary
action on the part of the Company, (ii) have not violated, conflicted with or
resulted in a default under and will not violate or conflict with or result in a
default under (A) any applicable law or regulation, (B) any term or provision of
the organizational documents of the Company or (C) any term or provision of any
indenture, agreement or other instrument binding on the Company or any of its
assets, except, in the case of the foregoing clauses (A) and (C), to the extent
that such violation, conflict or default could not reasonably be expected to
result in a Material Adverse Effect, and (iii) do not require any consent,
waiver or approval of or by any Person which has not been obtained and (b) this
Amendment and the Note Agreement as amended hereby constitute legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to applicable Debtor Relief Laws and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

4. Ratification and Confirmation. The Company hereby agrees and confirms that:

(a) the Note Agreement and each of the other Note Documents, as amended and
otherwise modified by the amendments specifically provided herein, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed; and

(b) the liens and security interests granted in favor of the Administrative
Agent for the benefit of itself and the Holders under the terms of the Note
Documents are perfected, effective, enforceable and valid and that such liens
and security interests are, in each case, a first priority lien and security
interest except to the extent otherwise expressly permitted by the Note
Documents and that such liens and security interests are hereby in all respects
reaffirmed, ratified and confirmed.

5. Conditions to this Amendment. The effectiveness of this Amendment shall be
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
duly executed by each Holder and the Company;

(b) The Administrative Agent shall have received counterparts of the
Ratification of Note Documents duly executed by each Subsidiary Guarantor in the
form attached hereto;

(c) Concurrently herewith, the Delayed Draw Term B Holders and one or more
Eligible Holders shall have executed and delivered one or more Assignment and
Assumptions pursuant to which the Delayed Draw Term B Holders shall have
assigned to such Eligible Holders and such Eligible Holders shall have assumed
the entire Delayed Term B Commitments of the Delayed Draw Term B Holders in the
aggregate amount of $25,000,000, whereupon such Delayed Draw Term B Commitments
shall be automatically converted to Delayed Draw Term B-1 Commitments in the
aggregate amount of $25,000,000 and such Eligible Holders shall automatically
become Delayed Draw Term B-1 Holders under and for all purposes of the Note
Agreement; and

(d) The Administrative Agent shall have received such other assurances,
certificates or other documents as the Administrative Agent may reasonably
require in connection herewith.

6. Miscellaneous.

(a) Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Agreement or the other Note Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Company acknowledges and agrees that nothing contained herein
shall be

 

2



--------------------------------------------------------------------------------

deemed to entitle such party to a consent to, or a waiver, amendment or
modification of, any of the terms, conditions, obligations, covenants or
agreements contained in the Note Documents in similar or different circumstances
or shall prejudice any right or rights which the Administrative Agent or any
Holder now has or may have under, or in connection with, the Note Agreement, as
amended hereby, the Note Documents, or any other documents referred to herein or
therein.

(b) Upon the effectiveness of this Amendment, each reference in the Note
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Note Agreement as
amended hereby, and each reference to the Note Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Note
Agreement shall mean and be a reference to the Note Agreement as amended hereby.

(c) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Whenever the terms or sections amended
hereby shall be referred to in the Note Agreement, Note Documents or such other
documents (whether directly or by incorporation into other defined terms), such
defined terms shall be deemed to refer to those terms or sections as amended by
this Amendment. A signature page sent to the Administrative Agent or its counsel
by facsimile or other electronic means (including in portable document format
(.pdf)) shall be effective as an original counterpart signature.

(d) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
HOLDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

(e) The Company agrees to pay all reasonable expenses, including legal fees and
disbursements incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated hereby.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

COMPANY NEWSTAR FINANCIAL, INC. By:   /s/ JOHN J. FRISHKOPF   Name: John J.
Frishkopf   Title: Treasurer ADMINISTRATIVE AGENT

FORTRESS CREDIT CORP.,

as Administrative Agent

By:   /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President HOLDERS

FORTRESS CREDIT OPPORTUNITIES I LP,

as a Holder

By: Fortress Credit Opportunities I GP LLC,

its general partner

By:   /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President FORTRESS CREDIT FUNDING III LP, as a Holder

By: Fortress Credit Funding III GP LLC,

its general partner

By:   /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President

Signature Page to First Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

FORTRESS CREDIT FUNDING V LP,

as a Holder

By: Fortress Credit Funding V GP LLC,

its general partner

By:   /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President DRAWBRIDGE SPECIAL OPPORTUNITIES FUND LP as a Holder

By: Drawbridge Special Opportunities GP LLC,

its general partner

By:   /s/ CONSTANTINE M. DAKOLIAS   Name: Constantine M. Dakolias   Title:
President

Signature Page to First Amendment to Second A&R Note Agreement



--------------------------------------------------------------------------------

RATIFICATION OF NOTE DOCUMENTS

June 3, 2013

Each of the undersigned Subsidiary Guarantors hereby acknowledges and consents
to the foregoing First Amendment to Second Amended and Restated Note Agreement
dated as of June 3, 2013 (the “First Amendment”) among NewStar Financial, Inc.
(the “Company”), the holders party thereto (the “Holders”) and Fortress Credit
Corp., as Administrative Agent (the “Administrative Agent”), which amends that
certain Second Amended and Restated Note Agreement, dated as of May 13, 2013,
among the Company, the Holders and the Administrative Agent (as it may be
amended, modified, extended, supplemented or restated from time to time, the
“Note Agreement”) . Capitalized terms used but not otherwise defined herein
shall have the meanings attributed to them in the Note Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Holder,
each of the undersigned consents to the First Amendment and reaffirms the terms
and conditions of the Subsidiary Guaranty and any other Note Document executed
by it and acknowledges and agrees that the Subsidiary Guaranty and each and
every such Loan Document executed by the undersigned in connection with the Note
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. NewStar Loan Funding, LLC, a Delaware limited liability company,
acknowledges and agrees that the liens and security interests granted in favor
of the Administrative Agent for the benefit of itself and the Holders under the
terms of the Note Documents are perfected, effective, enforceable and valid and
that such liens and security interests are, in each case, a first priority lien
and security interest except to the extent otherwise expressly permitted by the
Note Documents and that such liens and security interests are hereby in all
respects reaffirmed, ratified and confirmed. All references to the Note
Agreement contained in the above-referenced documents shall be a reference to
the Note Agreement as so modified by the First Amendment and as the same may
from time to time hereafter be amended, modified, extended, supplemented or
restated.

[Signature Page Follows]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: NEWSTAR LOAN FUNDING, LLC By:   /s/ JOHN J. FRISHKOPF
Name:   John J. Frishkopf Title:   Manager I-295 NS EIGHT HOLDING, LLC By:   /s/
J. DANIEL ADKINSON Name:   J. Daniel Adkinson Title:   President FQ NS SIX
HOLDING, LLC By:   /s/ J. DANIEL ADKINSON Name:   J. Daniel Adkinson Title:  
President NEWSTAR BUSINESS CREDIT, LLC By: NewStar Financial, Inc., its sole
member By:   /s/ JOHN J. FRISHKOPF Name:   John J. Frishkopf Title:   Treasurer
NEWSTAR EQUIPMENT FINANCE I, LLC By: NewStar Financial, Inc., its designated
manager By:   /s/ JOHN J. FRISHKOPF Name:   John J. Frishkopf Title:   Treasurer

Signature Page to Ratification of Note Documents